THEATTORNEYGENERAI.
                    OFT-~




Eonorabls Stirling T. Phelps
County Attorney, Rebb County
Laredo, Texas

DsearSir:                             Opinion No. O-6041
                                      Rer County taxes for joint,
                                            maintenanoe of City-County
                                            Rospital for tuberauloeis
                                            patients.

           'Your reoent li&r   qtates that the 'Ci% of Laredo b&    isausd
bonds tid oonstrkked h m@l~hos@ta~     for tuberculosis patients;   you
state that oir&mkaxio68 make it desirable and iu&ative.thaf.tho      in-
stitution be made a County-City Hospital to be jointly maintained   and
supported ~bythe, @n~ty and the City.

            Y&u suI&it threo,~inqu+$es in aonn&tion~~with the problem.
 The first ls,whekhe~, in view ~of the fact that the,Colm% issued no
 bonds, either,separately or in conjunotion with the-City,‘fGF the
 establicrhmentof the hoapital;'the 'Countyhas the .$oirer'tolevy taxea
~for the purpose of jointly maintaining said hospitalt

              Under Article 4478, Revise,dCivil Statutds of 1925, provision
is made for the issuanoa of bonds for the establishu+t of a county has;
pltal and, in the event of fhe issuance'~f stiohbonds, for that purpose,
for.the a$sessment, levying and oolleoting of +Axes to support such bonds
and for the mai&enance of the hospital. .%at Artiole of,ths Statutes
is notthe exclusive authority of oounties in the matter of maintenanae
of public hospitals. Particularly applicable to your inquiries, are
the    powers also conferred upon the commissioners1 courts under the pro-
visions    of Articles 4492 and 4493 of the Revised Statutea of 1925.
Those articles read respectively as follows:

           "Any oommissionsrs oourt may oo-operate~nith end
     join the proper authorities of any oity having a popula-
     tion of ten thousand persons or more in the establish-
     ment, building, equipment and maintenanoe of a.hospital
     in said city, and,to appropriate suah finds atimay be
     determined by said court, after joint oonkenas with the
     authorities of suah oily or tonn; and the manapent   of
     suoh hospital shall be under the joint control of suoh
     aourt and city authcirities."
                                                                   ---   _-




Eonorable Stirling T. FhelpS. page 2              ~'.     O-6041



           "Xhere no county hospital is now provided for the
     purpose aforesaid, or where such provision is inadequate,
     the comissionersr court of each county which nay ham a
     city with a population of more than ten thousand persors;
     within six ?nonths.,fmauthe time when such city shall hare.
     attained such population, such population to be asaertained
     by such court in Such manner as may he determined upon re-
     solution thereof,.shall provide for the erection of suob
     oounty hospital or hospitals as may..bs neoessary for that
   . purpose. and provide therein a rooinor rooms, or'vswd br
     wards for the oarb of~oonfinrmsnt oasks, and a rdom or'.
     rocms or aard or tirds for.tbe ts@wary oars'of persons
     suffering frommental.or nerfrous~diseass,and albqmaki
     provision in se@rats buiidings,tor.patients.~srin~ +&
     tuberotiOSi6 and of~r~aglmnm~~bld~,~SOaSe6,~~..from:f~o         ., ..
     t6tims add tbsretd a&aimodatl~ns~suffidi&nf tatskka~
     of the patients of,tbr so~fg. .I%is t&k may be extstided
     by ths Stats'~
                  Bo&rd of .EsaIth,,f~r go~d~,.aausd~,sl&nn..
                                                           Unless
     adequate fun36 for,ths'"buil~~g,oCI~~~~:~ipqPi~19~:~6tdq- !
     rived from oum~~.funds    iif~~~.oomrtS;'aoaila~e,~f~r.&oh' I~.,:.
     ~putpose.iis@uW   of.'.q!i+~ :Fw,and.      S~eri$t,.,~tb6~+ii~:
                                                                  .i:.::e.
     missi&ers oowt shall~,$u~i~,~s~t~~~a~'a,speo~~:~~la~;~‘ .:.::,
     tion called for the,purpose, oi'at~d'rsgkiar'ble&iom, the
     ~OpOSitioB Of the iSSuS+W Of..eokill~,hoJldS  :for;the,~+qe:
     of building'suob..hos~iitalr.;~If
                                     .~~.~~~s~~i~~'clhall.iail
     to,reoi~w. a .majoyi'tg
                           .htci    .8i+ sl.sdti.~n
                                          a$..                     _:,.
                                                  ..~+a.'doiifi~'qiy  Iz-.
     be kquipd thereaft;er.-at:inCoroalb.:of  O&&siw :%l&j'~z&~.        :
     months, upq $etitio@ '6f.ten+r, Wit,jif 't~~'~~iiiiea;~o~rs-..
     of said.county,'& s~~~tts~id.~oposi~ioii:ubtil'~s~'shiill
     receive the requisite vote authorir%ng~the issuarieeof the
     bonds."
                                       .'~
           Under the.several acts authorizing the county&&sioners'
courts to levy taxes or appropriate'fWda,for tbessparate maintenanoe
of hospitals or.for,jointmaintenance of such hod$itals with ditiea
located within the oounty,"thS county's taming pork     called into ex-
eraise thereby is of necessity the hien~~five.cent tax permitted hy
law to be lapied'for general fund purpose,s.

           YiebhCounty, under the pr'ov~S&ns of Articles.4492~snd 4493,
w?ra, ray, therefore, provide jointly~with the City of Laredo for the
maintenance and opration of a,tuberoulosis hospital, and the County may
raise the money by taxation out of its gSnera1 fund levy for that purpose.
blthough the buildihgs of the hospital wereconstructed‘separately by
the City ofL&rodo.

           Your second and third qudst&s.rblate &:-the:$r&sionS     of
                                          LfArtIcle -449~i,'Ybrnon'*An-
Chapter 383, Acts 'of tha:48th &sgislat.urS.
notated 'CivilStatutes); Seation 1'of':tha;Actlast e&ted, reads.as
follows:

                                                 :.   :
                                    ..,
                                                  .
                                                      . .   .   .
                                               .z_,                 . ..

                                                      o;6wl'. .: '.


                                     :    .
           ;                             ..:
                      ,.   .:.”

          'Section 1'; ~\,jl:co~~t3i':jf'(.ttre.Etmts
                                               knd.any inoor-
.   pomtcd city or tom Wi.tSi'n','ous~:.doim~;ucti~g
                                                   '&rough the
    Cmnissimers Cool     oP,,6uch~co;ult.y,hr.d
                                           the gowmmg    body
    of s:lchcltyor t&m,, r.ey,~jointly
                                     est6tldsh,.erect, equip.,